Citation Nr: 0303505	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  02-00 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from February 1964 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York that denied service connection.

The Board notes that the veteran's claim for tinnitus was 
denied service connection by the RO in November 2002 
decision.  The record does not contain a notice of 
disagreement with this decision, and the Board does not have 
jurisdiction over that issue.


FINDINGS OF FACT

1. All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.

2.	 The veteran's bilateral hearing loss was noted on 
examination when accepted for active duty.

3.  The pre-existing bilateral hearing loss did not undergo a 
permanent increase in underlying disability during service.


CONCLUSION OF LAW

Bilateral hearing loss was not aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VA 
promulgated regulations to implement the provisions of the 
law.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In a letter dated March 2002, the RO informed the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what medical or other evidence he was 
responsible for obtaining.  The RO also identified which 
evidence it was responsible for obtaining.  VA has thereby 
met its obligations to notify the appellant of the medical 
and other evidence needed to substantiate his claim and of 
what evidence he is responsible for obtaining. Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Furthermore, the veteran has been provided a recent VA 
examination to establish nexus evidence with respect to his 
bilateral hearing loss.  Neither the veteran nor his 
representative has suggested that there are missing VA or 
private medical records that need to be obtained, and the 
Board is not aware of any such records.  Nor is the Board 
aware of any additional evidence that could assist the 
veteran in substantiating his claim.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The Board will proceed to decide the veteran's 
claim on the merits.


Factual Background

The veteran served as an aircraft mechanic in Vietnam.  An 
enlistment examination from January 1964 showed that the 
veteran had bilateral hearing loss prior to service.  The 
decibel loss was as follows: 

Hertz	500	1,000	2,000	3,000	4,000

Right	-5(10)	-10(0)	-5(5)	30(40)	30(35)	
Left	 	-5(10)	-10(0)	5(15)	30(40)	35(40)	

Another inservice examination showed no significant change in 
the veteran's audiometric readings with a diagnosis of high 
frequency hearing loss bilaterally.  (The figures in 
parentheses are based on International Standards Organization 
standards to facilitate data comparison.  Prior to November 
1967, audiometric results were reported in American Standards 
Association standards in the service medical records.)

In April 1966, after 22 months of working as a flight line 
aircraft mechanic, hearing loss was assessed as follows: 

Hertz	500	1,000	2,000	3,000	4,000

Right	10(25)	0(10)	5(15)	35(45)	35(40)	
Left	 	0(15)	0(10)	15(25)	30(40)	45(50)

In September 1967, the veteran's hearing loss in the right 
ear was assessed as follows:  

Hertz	500	1,000	2,000	3,000	4,000

Right	0(15)	-10(0)	0(10)	25(35)	25(30)
Left	 	-5(10)	-5(5)	0(10)	30(40)	35(40)

The diagnosis was high frequency hearing loss bilaterally.

The record contains reports of hearing tests from January 
1971 through August 1986, when the veteran was employed by 
General Motors.  A clinical note from April 1982 indicated 
that the veteran's first hearing test was in January 1971.  
There was a loss of 39 decibels at the 3000 to 4000 Hz 
frequencies in the left ear, and in the right ear, a loss of 
29 to 38 decibels at the 3000 to 6000 Hz frequencies.  A 
March 1982 test showed bilateral hearing loss of 65 decibels 
in the left ear at the 3000 to 4000 frequencies.  The 
examiner noted that the veteran was aware of his hearing 
condition and that he reported that his condition had started 
in service.  The veteran was advised to wear ear plugs or ear 
muffs.  

The record contains an August 1987 letter from Corning Glass 
Works where the veteran was employed.  Hearing test reports 
from August 1987 through June 1989 showed severe bilateral 
hearing loss for high-pitched sounds.  The veteran's 
bilateral hearing loss was mild for common sounds and voices.  

The veteran received treatment for his hearing loss in April 
1993 from the Clifton Springs Hearing Center.  The veteran 
complained of chronic hearing loss and pruritus of both ears.  
On examination, the ear canals were erythematous without 
edema, discharge, odor, or evidence of disease.  The 
veteran's audiometry showed pronounced sensorineural hearing 
loss beginning at approximately 1000 decibels.  Tympanograms 
were completely normal.  

The record contains hearing test reports from January 1991 to 
March 2000, when the veteran was employed by Xerox 
Corporation.  In March 2000, the hearing test results showed 
severe bilateral hearing loss in the low and mid pitches 
(speech range) and severe bilateral hearing loss in the high 
frequency pitches.

An April 2002 letter from Dr. John R. Salisbury, Au.D, 
indicated that the veteran suffered from moderate severe high 
frequency sensorineural hearing loss in the 1.5 to 8 kHz 
range bilaterally.  Spondee thresholds agreed well with the 
pure tone test and word recognition scores were 92 percent 
for the right ear and 88 percent in the left.

I private outpatient treatment record dated in June 2000 
shows that the veteran was treated for a condition not 
currently at issue.  It was reported that he was working on a 
metal milling machine.

In August 2000, the veteran's wife submitted a statement 
about the veteran's hearing loss.  She stated that when she 
met the veteran in September 1965, he was already in service 
but he did not have a hearing problem.  She reported that 
from 1966 to 1967, the veteran complained about the deafening 
noise while working on airplanes and that the noise hurt his 
ears.  The veteran's spouse observed his hearing has steadily 
declined over the years since 1967.  

In October 2000, the veteran underwent a VA examination.  The 
examiner reviewed the claims file.  Puretone thresholds, in 
decibels were as follows:   


Hertz	500	1,000	2,000	3,000	4,000

Right	5	10	50	75	75
Left	 	10	15	60	85	90

The examiner noted that the veteran's hearing test on 
entrance in June 1964 showed no significant change at 
discharge in September 1967.  It was the examiner's opinion 
that "it was as likely as not that the increase in hearing 
loss was the result of the noise exposure after service."

In March 2002, the RO held a hearing at the veteran's 
request.  The veteran testified that he was not aware that he 
had significant hearing loss at entry in service.  He was 
never treated for hearing loss prior to entry into service.  
He expressed his belief that a head injury in basic training 
combined with inservice noise exposure had caused his current 
hearing loss.  He did not recall any post-service treatment 
for hearing loss until he began working for General Motors.  

He stated that virtually all of his post service employment 
had been in factories working as a machine repairman.  He 
stated that while this employment involved noise exposure, he 
always tried to use ear protection.  He noted that on some 
occasions it was not possible to use such protection.  He 
described the General Motors plant as a very noisy 
environment.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

A veteran is presumed to be in sound condition, except for 
conditions noted on examination when the veteran was accepted 
for service.  38 U.S.C.A. § 1111.  Since the veteran's 
hearing loss was noted on his examination for service 
entrance, the presumption of soundness is not for 
application.  The finding of pes planus at service entrance 
shows that the disability pre-existed service.  

Section 1153 of title 38, U.S. Code, provides:

A preexisting injury or disease will be 
considered to have been aggravated by 
active, military, naval, or air service, 
where there is an increase in disability 
during such service, unless there is a 
specific finding that the increase in 
disability is due to the natural progress 
of the disease.  
38 U.S.C.A. § 1153.

The Court has held that temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, not just the symptoms, has 
worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

VA has implemented these statutes with 38 C.F.R. § 3.306, 
which provides:

(a) General. A preexisting injury or 
disease will be considered to have been 
aggravated by active military, naval, or 
air service, where there is an increase 
in disability during such service, unless 
there is a specific finding that the 
increase in disability is due to the 
natural progress of the disease.

(b) Wartime service; peacetime service 
after December 31, 1946.  Clear and 
unmistakable evidence (obvious or 
manifest) is required to rebut the 
presumption of aggravation where the 
preservice disability underwent an 
increase in severity during service.  
This includes medical facts and 
principles that may be considered to 
determine whether the increase is due to 
the natural progress of the condition.  
Aggravation may not be conceded where the 
disability underwent no increase in 
severity during service on the basis of 
all the evidence of record pertaining to 
the manifestations of the disability 
prior to, during and subsequent to 
service.

(1) The usual effects of medical and 
surgical treatment in service, having the 
effect of ameliorating disease or other 
conditions incurred before enlistment, 
including postoperative scars, absent or 
poorly functioning parts or organs, will 
not be considered service connected 
unless the disease or injury is otherwise 
aggravated by service.

(2) Due regard will be given the places, 
types, and circumstances of service and 
particular consideration will be accorded 
combat duty and other hardships of 
service.  The development of symptomatic 
manifestations of a preexisting disease 
or injury during or proximately following 
action with the enemy or following a 
status as a prisoner of war will 
establish aggravation of a disability.
38 C.F.R. § 3.306(b) (emphasis added).

In Maxson v. West, 12 Vet. App. 453 (1999), the Court held 
that the presumption of aggravation, applies only after it 
has been demonstrated, at the merits stage, that a permanent 
increase in disability has occurred or, pursuant to section 
3.306(b)(2), has been deemed to have occurred.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2002).

In this case, bilateral hearing loss was identified on the 
examination when the veteran was accepted for service.  
Therefore, the presumption of soundness is rebutted.  The 
remaining question is whether the pre-existing bilateral 
hearing loss underwent a permanent increase in severity 
during service.  The inservice hearing tests show that there 
were increased decibel losses at some frequencies on the 
April 1966 examination, but these losses were not evident on 
the September 1967 examination.  Thus, the April 1966 test 
results cannot be read as demonstrating a permanent increase 
in disability.

The speech reception thresholds reported on the September 
1967 examination were mostly the same or less than those 
reported on the examination for enlistment.  On the September 
1967 examination there were increased decibel losses in three 
frequencies, unchanged decibel losses in four frequencies, 
and actual improvement in three frequencies, over the results 
shown at enlistment.  The VA examiner interpreted these test 
results as showing no significant change in hearing.  

There is no competent opinion that the veteran's hearing 
permanently worsened in service.  Given the examiner's 
opinion and the test results, the Board finds that the 
preponderance of the evidence is against a finding that there 
was a permanent worsening of the pre-existing hearing in 
service.

The veteran's representative has pointed to the examiner's 
opinion that "it is at least as likely as not that the 
increase hearing loss is the result of the noise exposure 
after the service," and argued that this statement could be 
read as saying it is at least as likely as not that the 
hearing loss began in service.  However, such a reading would 
be inconsistent with the examiner's opinion that there was no 
significant change in hearing during service.  It would also 
ignore the fact that the January 1971 hearing examination 
contained findings similar to those reported on the service 
entrance and separation examinations.  

The examiner's comments must also be read in the context of 
the post service audiology testing and the veteran's own 
testimony.  The post-service testing shows that consistently 
worsened hearing appeared only after the veteran began 
employment in a noisy industrial environment approximately 
two years after service.

The Board concludes that the evidence weighs against a 
finding that a permanent increase in disability occurred in 
service.  Therefore the presumption of aggravation is not for 
application.  In the absence of aggravation, service 
connection cannot be granted for the pre-existing bilateral 
hearing loss.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

